J-A09001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT JOYNER                              :
                                               :
                       Appellant               :   No. 677 EDA 2021

                  Appeal from the Order Entered March 8, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): MC-51-CR-0003715-2020


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                              FILED AUGUST 3, 2022

        Appellant Robert Joyner appeals from the judgment of sentence made

final by the March 8, 2021 order entered in the Court of Common Pleas of

Philadelphia County denying his petition for writ of certiorari,1 following his

conviction for indecent assault and related offenses in the Philadelphia

Municipal Court.        Appellant challenges the sufficiency of the evidence

supporting his conviction for indecent assault. After review, we reverse the

order denying Appellant’s petition for writ of certiorari, and remand for further

proceedings.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The order filed in the Philadelphia Court of Common Pleas denying a petition
for writ of certiorari confirms the judgment of sentence for purposes of appeal.
See, e.g., Commonwealth v. Chichkin, 232 A.3d 959, 961 (Pa. Super.
2020).
J-A09001-22



       The certiorari court, in its review of the Municipal Court’s verdict, set

forth the facts of this matter as follows:

       [T]he Commonwealth presented testimony from the complaining
       witness, Mary Bell Leon. Ms. Leon testified that she was working
       as a City of Philadelphia school crossing guard at the corner of
       Front and Somerset Streets (2800 Front St.) at approximately
       3:00 PM on December 18, 2019. At that time and place,
       [Appellant] came and stood beside Ms. Leon, and “pulled his pants
       down.” Ms. Leon testified, “I saw his penis.” At that time, she
       said, “I just saw it (his penis) and I just started crossing the
       street.” Ms. Leon testified [Appellant] “Came behind me and
       attacked me, like bear hugged, came right behind me and hold
       me tight and that’s when I thought of fighting back with him.”
       When asked if [Appellant’s] pants were still down when he was
       grabbing her, the complainant answered, “Yes.” She also testified
       she did not know whether [Appellant’s] penis touched her body.
       [Appellant] continued to grab Ms. Leon until a “lady came out of
       her car and she pushed him and told him to get away.” When
       questioned if she consented to [Appellant] touching her in any way
       that day, the complainant answered, “No. I don’t know him, no.”

Certiorari Ct. Op., 9/29/21, at 2-3 (some formatting altered).

       On February 10, 2020, Appellant was arrested and charged with

unlawful restraint, false imprisonment, indecent exposure, REAP, and two

counts of indecent assault.2 On February 27, 2020, the Municipal Court found

Appellant not guilty on the charge of false imprisonment and guilty of all

remaining charges.       On February 27, 2020, the Municipal Court sentenced

Appellant to twelve months’ probation for unlawful restraint and found that

the remaining counts merged. Appellant was also ordered to register as a Tier

____________________________________________


2 18 Pa.C.S. §§ 2902(a)(1), 2903(a), 3127(a), 2705, 3126(a)(1), and
3126(a)(2), respectively.


                                           -2-
J-A09001-22



II offender under the Sexual Offender Registration and Notification Act3

(SORNA).

        On March 27, 2020, Appellant filed a petition for writ of certiorari with

the Philadelphia Court of Common Pleas. Therein, Appellant challenged the

sufficiency of the evidence supporting his conviction for indecent assault. The

certiorari court denied Appellant’s petition on March 8, 2021.

        Appellant filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement.         The certiorari court issued a Rule 1925(a) opinion

addressing Appellant’s claim.

        On appeal, Appellant raises the following issue:

        Did the [trial] court err when it denied the writ of certiorari
        contesting the sufficiency of evidence to prove indecent assault?

Appellant’s Brief at 3 (some formatting altered).

        Appellant argues that the Commonwealth failed to prove that he had

“indecent contact” with the complainant. Id. at 11-12. In support, Appellant

asserts that although he bear-hugged the complainant, he did not touch a

sexual or intimate part of her body.           Id.   Further, Appellant claims that

although he exposed his penis prior to the bear hug, it was speculative to

surmise that his genitals touched the complainant or that such contact was

for the purpose of arousing or gratifying sexual desire. Id. He also notes that

the complainant stated that she did not feel Appellant’s penis touch her body


____________________________________________


3   42 Pa.C.S. §§ 9799.51-9799.75.

                                           -3-
J-A09001-22



and was not sure if it had. Id. at 11. Therefore, Appellant concludes that his

behavior was not indecent, but merely offensive and unwelcome. Id. at 12-

13.

      Based on the procedural posture of this case, we begin with the

following:

      Pennsylvania Rule of Criminal Procedure 1006(1)(a) provides that
      a defendant convicted in Philadelphia Municipal Court has the right
      to request either a trial de novo or file a petition for a writ of
      certiorari with the Philadelphia Court of Common Pleas. This Court
      has held that when a defendant files a petition for a writ of
      certiorari, the Philadelphia Court of Common Pleas sits as an
      appellate court.

Commonwealth v. Coleman, 19 A.3d 1111, 1118-19 (Pa. Super. 2011)

(citations omitted). “[A] defendant is legally required to raise all claims in a

writ of certiorari pertaining to the proceedings in the Municipal Court, or they

will be considered waived on appeal.” Commonwealth v. Williams, 125

A.3d 425, 431 (Pa. Super. 2015) (citation omitted).

      Moreover,

      [a] lower court’s decision on the issuance of a writ of certiorari will
      not be disturbed absent an abuse of discretion. Certiorari provides
      a narrow scope of review in a summary criminal matter and allows
      review solely for questions of law. Questions of fact, admissibility,
      sufficiency or relevancy of evidence questions may not be
      entertained by the reviewing court on certiorari. A petition for a
      writ of certiorari provides an aggrieved party an alternative to a
      trial de novo in the Court of Common Pleas.

Commonwealth v. Elisco, 666 A.2d 739, 740-41 (Pa. Super. 1995)

(citations omitted). When a writ of certiorari is denied, a defendant may then



                                       -4-
J-A09001-22



raise evidentiary and sufficiency issues on appeal. See Coleman, 13 A.3d at

1119.

        In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

        Because a determination of evidentiary sufficiency presents a
        question of law, our standard of review is de novo and our scope
        of review is plenary. In reviewing the sufficiency of the evidence,
        we must determine whether the evidence admitted at trial and all
        reasonable inferences drawn therefrom, viewed in the light most
        favorable to the Commonwealth as verdict winner, were sufficient
        to prove every element of the offense beyond a reasonable doubt.
        [T]he facts and circumstances established by the Commonwealth
        need not preclude every possibility of innocence. It is within the
        province of the fact-finder to determine the weight to be accorded
        to each witness’s testimony and to believe all, part, or none of the
        evidence. The Commonwealth may sustain its burden of proving
        every element of the crime by means of wholly circumstantial
        evidence. Moreover, as an appellate court, we may not re-weigh
        the evidence and substitute our judgment for that of the fact-
        finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

        Section 3126(a) defines indecent assault, in relevant part, as follows:

        (a) Offense defined.--A person is guilty of indecent assault if
        the person has indecent contact with the complainant, causes the
        complainant to have indecent contact with the person or
        intentionally causes the complainant to come into contact with
        seminal fluid, urine or feces for the purpose of arousing sexual
        desire in the person or the complainant and:

           (1) the person does so without the complainant’s consent;

           (2) the person does so by forcible compulsion;

18 Pa.C.S. § 3126(a)(1) and (a)(2).


                                       -5-
J-A09001-22



      Indecent contact is defined as “[a]ny touching of the sexual or other

intimate parts of the person for the purpose of arousing or gratifying sexual

desire in any person.” 18 Pa.C.S. § 3101.

      The Commonwealth is not required to prove that there was “skin to skin”

contact in order to sustain a conviction for indecent assault. Commonwealth

v. Gilliam, 249 A.3d 257, 268 (Pa. Super. 2021) (citation omitted). Further,

this Court has held that “if any part of a victim’s body is brought into contact

with a sexual or intimate part of the defendant’s body, without the victim’s

consent, for the purpose of arousing or gratifying the sexual desire in either

person, such contact constitutes indecent contact.”         Commonwealth v.

Grayson, 549 A.2d 593, 596 (Pa. Super. 1988) (formatting altered); see

also Commonwealth v. Hawkins, 614 A.2d 1198, 1201 (Pa. Super. 1992)

(stating that “whether the offender is touching a sexual or intimate part of the

victim’s body, or the offender is forcing the victim to touch a sexual or intimate

part of his body, the act of ‘touching,’ as construed by the Grayson [C]ourt,

is not limited to the hand or finger”). Finally, this Court has emphasized that

“tactile sensory awareness by the victim is not mandated by the statute,” as

an indecent contact “would be no less offensive and would still fall within the

proscription of the statute,” if the victim did not physically feel the contact.

Grayson, 549 A.2d at 596.

      Here, the certiorari court addressed Appellant’s sufficiency claim as

follows:




                                      -6-
J-A09001-22


      The evidence at trial showed that [Appellant] approached the
      complainant, pulled down his pants exposing his genitals (sexual
      or intimate parts), without her consent forcibly grabbed the
      complainant against her will and had to be removed from holding
      the complainant with the assistance of another person. Although
      the complainant was not sure whether [Appellant’s] genitals came
      in contact with her, [the Municipal Court] found that the
      circumstantial evidence indicated it had. As all other elements of
      the offense are clearly met, the additional determination that
      there was indecent contact between [Appellant] and complainant
      was sufficient to prove beyond a reasonable doubt that [Appellant]
      committed indecent assault in violation of 18 Pa.C.S. § 3126(a)(1)
      and (a)(2).

Trial Ct. Op. at 4-5.

      Following our review of the record and viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, we find no error in

the certiorari court’s conclusions. See Palmer, 192 A.3d at 89. As noted by

the certiorari court, the complainant testified that Appellant pulled down his

pants, exposed his genitals, and forcibly grabbed and bear-hugged the

complainant from behind.       See N.T., 02/27/20, at 8.        Although the

complainant was not sure if Appellant touched her with his genitals, we

reiterate that the Commonwealth may sustain its burden of proving every

element of the crime by means of wholly circumstantial evidence. Palmer,

192 A.3d at 89.     Moreover, neither skin to skin contact nor the victim’s

perception of the contact is required. See Grayson, 549 A.2d at 596 (stating

that “[t]he statute is addressed to indecent contact; tactile sensory awareness

by the victim is not mandated by the statute, and we decline to engraft such

a requirement upon it.”); see also Commonwealth v. Ricco, 650 A.2d 1084,

1085 (Pa. Super. 1994) (finding evidence sufficient to prove indecent assault

                                     -7-
J-A09001-22



where the appellant placed the victim’s hand on the appellant’s genitals over

his underwear and concluding that that there is no skin-to-skin-contact

requirement in the indecent assault statute).

       As stated previously, the record establishes that Appellant pulled down

his pants, exposed his genitals, grabbed the complainant in a bear-hug, and

made contact with the complainant with the front of his unclothed body. The

circumstantial evidence supports the conclusion that Appellant’s exposed

genitals made contact with the complainant’s clothed body and that Appellant

acted for the purpose of sexual gratification. See Grayson, 549 A.2d at 596;

see also Gilliam, 249 A.3d at 268.             Therefore, on this record, we conclude

that Appellant is not entitled to relief.4
____________________________________________


4 We are aware that our Supreme Court granted allowance of appeal from this
Court’s decision in Commonwealth v. Gamby, 1813 MDA 2019, 2021 WL
99749 (Pa. Super. filed January 12, 2021) (Gamby 1), appeal granted, 188
MAL 2021 (Pa. Aug. 17, 2021) (Gamby 2). However, the facts in Gamby 1
are distinct from the instant case. In Gamby 1, there was no contact at all
between the victim and the appellant’s genitals, nor did the appellant make
contact with the victim’s genitals. See Gamby 1 at *1. Instead, in Gamby
1, the appellant kissed the victim’s neck without permission and subsequently
removed his clothes and exposed his genitals. Id. A panel of this Court
concluded that, under those circumstances, the evidence was sufficient to
prove indecent assault. Id. at 4-5. Our Supreme Court granted allowance of
appeal with respect to the following question: “Did the Superior Court commit
an error of law when it held that the kissing and touching of the victim’s neck,
without the victim’s consent, constituted indecent contact with an ‘intimate’
part of the victim’s body sufficient to sustain [the] conviction for indecent
assault under 18 Pa.C.S. § 3126?” Gamby 2. In the instant case, there was
circumstantial evidence proving that Appellant removed his clothes and then
made contact with the complainant from behind with his exposed genitals, a
“sexual or intimate part” of his body. As such, we conclude that this case is
distinguishable from Gamby 1, where the unwanted contact was a kiss on the
(Footnote Continued Next Page)


                                           -8-
J-A09001-22



       Finally, we note that although Appellant does not challenge the

Philadelphia Municipal Court’s sentence, the Commonwealth argues that the

Municipal Court judge erred in finding that indecent assault and indecent

exposure     merged      with    unlawful      restraint   for   sentencing   purposes.

Commonwealth’s Brief at 7. Because merger impacts the legality of sentence,

we may review this issue sua sponte. Commonwealth v. Pi Delta Psi, Inc.,

211 A.3d 875, 889 (Pa. Super. 2019) (citation omitted).

       In reviewing a merger issue, our standard of review is de novo and our

scope of review is plenary. Commonwealth v. Edwards, 256 A.3d 1130,

1136 (Pa. 2021).       Merger is appropriate only when two distinct facts are

present: “[(1)] the crimes arise from a single criminal act and [(2)] all of the

statutory elements of one offense and included in the statutory elements of

the other offense.”        42 Pa.C.S. § 9765; see also Commonwealth v.

Baldwin, 985 A.2d 830, 833 (Pa. 2009) (explaining that the test for merger

considers whether one offense requires proof of a fact that the other does not)

(citation omitted).

       Indecent assault is defined, in relevant part, as follows:

       A person is guilty of indecent assault if the person has indecent
       contact with the complainant, causes the complainant to have
       indecent contact with the person or intentionally causes the
       complainant to come into contact with seminal fluid, urine or feces

____________________________________________


victim’s neck, and the question before our Supreme Court is whether the neck
can be considered an intimate part of a person’s body for purposes of the
indecent assault statute.


                                            -9-
J-A09001-22


      for the purpose of arousing sexual desire in the person or the
      complainant and:

         (1) the person does so without the complainant’s consent;

         (2) the person does so by forcible compulsion;

18 Pa.C.S. § 3126(a)(1) and (a)(2).

      With respect to indecent exposure, the statute provides:

      A person commits indecent exposure if that person exposes his or
      her genitals in any public place or in any place where there are
      present other persons under circumstances in which he or she
      knows or should know that this conduct is likely to offend, affront
      or alarm.

18 Pa.C.S. § 3127(a).

      Finally, the unlawful restraint statute states that “a person commits a

misdemeanor of the first degree if he knowingly . . . restrains another

unlawfully in circumstances exposing him to risk of serious bodily injury[.]”

18 Pa.C.S. § 2902(a).

      Here, as noted previously, the Municipal Court concluded that

Appellant’s sentences for indecent assault and indecent exposure merged with

unlawful restraint. However, upon review of the statutory definitions for each

offense, it is evident that each statute is dissimilar and contains elements that

the others do not contain. Specifically, the Commonwealth must establish

that a defendant had indecent contact with a person for the charge of indecent

assault, while the charges of unlawful restraint and indecent exposure do not

contain this element of proof.    Likewise, the charge of indecent exposure

requires the Commonwealth to prove that a defendant exposed his genitals,


                                     - 10 -
J-A09001-22



but the charges of indecent assault and unlawful restraint do not contain this

element.       Further,     the   charge       of   unlawful   restraint   requires   the

Commonwealth to prove that a defendant restrained a person unlawfully and

exposed that person to a risk of serious bodily injury, whereas the charges of

indecent assault and indecent exposure do not contain this element.

Compare 18 Pa.C.S. §§ 3126(a), 3127(a), and 2902(a).                   Accordingly, we

conclude that the Court of Common Pleas                 erred in denying the writ of

certiorari because the Municipal Court erred in its conclusion that Appellant’s

convictions merged for sentencing purposes. See 42 Pa.C.S. § 9765; see

also Baldwin, 985 A.2d at 833.

       On this record, we conclude that the evidence was sufficient to support

Appellant’s conviction for indecent assault. However, we conclude that the

Court of Common Pleas erred in denying Appellant’s petition for writ of

certiorari that challenged the Municipal Court’s sentencing order that merged

Appellant’s convictions.      For these reasons, we reverse the Common Pleas

Court order denying Appellant’s petition for writ of certiorari and remand to

the Court of Common Pleas for further proceedings consistent with this

memorandum.5 See Commonwealth v. Wilson, 101 A.3d 1151, 1151 (Pa.

Super. 2014).
____________________________________________


5 Because Appellant’s crimes do not merge, and because we conclude that the
evidence was sufficient to prove indecent assault, an enumerated offense
under SORNA, upon resentencing, the resentencing court must inform
Appellant of any SORNA registration requirements applicable to his conviction
for indecent assault. See 42 Pa.C.S. § 9799.14 (stating that indecent assault
is a Tier II sex offense under SORNA).

                                          - 11 -
J-A09001-22



     Common Pleas Court Order denying motion for writ of certiorari

reversed.   Case remanded to the Court of Common Pleas for proceedings

consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/03/2022




                                  - 12 -